   Case: 1:20-cv-00356-PAB Doc #: 12 Filed: 08/19/20 1 of 9. PageID #: 95




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 RHONDA F. JONES,                                 CASE NO. 1:20-CV-00356

                               Plaintiff,
                -vs-                              JUDGE PAMELA A. BARKER


 OHIO NATIONAL LIFE INSURANCE
 COMPANY, et al.,              MEMORANDUM OF OPINION AND
                               ORDER
                   Defendants.


       Currently pending is the Motion to Dismiss under Rule 12(b)(6) or, in the alternative, Transfer

Venue filed by Defendants Ohio National Life Insurance Company and Ohio National Life Assurance

Corporation (collectively, “Defendants” or “Ohio National”). (Doc. No. 9.) Plaintiff Rhonda F. Jones

(“Jones”) filed a brief in opposition on April 22, 2020, to which Defendants replied on May 5, 2020.

(Doc. Nos. 10, 11.) For the following reasons, Defendants’ Motion to Transfer Venue is GRANTED.

The Court declines to consider the merits of Defendants’ Motion to Dismiss under Rule 12(b)(6).

  I.   Background

           a. Factual Background

       Jones claims that Defendants violated federal securities law and the Ohio Consumer Sales

Practices Act, acted negligently, and were unjustly enriched when they failed to investigate the

suitability of an expensive “key man” insurance policy they issued to Jones in 2016. (Doc. No. 1.)
    Case: 1:20-cv-00356-PAB Doc #: 12 Filed: 08/19/20 2 of 9. PageID #: 96




        Jones is a resident of Charlotte, North Carolina. (Id. at ¶ 12.) 1 Jones worked part-time as a

bookkeeper for her husband’s business, Jax Enterprises LLC. (Id. at ¶ 15.) She earned $54,000 in

W-2 income annually. (Id.) Defendants are both wholly owned stock subsidiaries of Ohio National

Financial Services. (Id. at ¶ 13.) Both companies have their principal places of business in

Cincinnati, Ohio. (Id.)

        In 2016, Jones approached James T. Flynn, a broker-dealer with whom she already maintained

brokerage accounts, 2 regarding long-term investments. (Id. at ¶¶ 15, 16.) One such investment that

Jones inquired about was a variable life insurance policy. (Id.) According to Jones, Flynn had

knowledge of Jones’s financial history, assets, and tolerance for financial risk because she had

invested with him before. (Id.) Jones states that she was unaware that Flynn was in dire financial

straits at the time. (Id. at ¶ 18.) According to the Financial Industry Regulatory Authority’s

BrokerCheck record on Flynn, he was subject to more than $280,000 in judgments and liens since

2005 and had filed for bankruptcy in 2013, claiming more than $3.5 million in debts. (Id. at ¶¶ 19,

20.)

        Nevertheless, on Flynn’s advice, Jones applied for a $5 million variable life insurance policy

on August 16, 2016, to be issued by Ohio National Life Insurance Company. (Id. at ¶ 24.) Flynn

told Jones that this policy was a “solid investment for her, and that the premiums on this policy would

be tax-deductible.” (Id. at ¶ 23.) However, Jones’s $200,000 annual premiums were not tax-

deductible as Flynn claimed. (Id. at ¶ 27.)




1
  The allegations contained in Jones’s Complaint are assumed to be true solely for purposes of ruling on Defendants’
Motion.
2
  Flynn was affiliated with broker-dealer Voya Financial Advisors from May 2013 through February 2017 and then with
IFS Securities from February 2017 through February 2018. (Doc. No. 1 at ¶ 15.)
                                                         2
   Case: 1:20-cv-00356-PAB Doc #: 12 Filed: 08/19/20 3 of 9. PageID #: 97




        On November 21, 2016, a representative of Flynn emailed Jones to “assure her that Flynn had

‘spoken to several representatives at Ohio National, and everyone, including the president of the

company, has made this a top priority.’” (Id. at ¶ 25.) On December 2, 2016, the policy amount was

increased to $6 million on Flynn’s advice. (Id. at ¶ 24.)

        According to Jones, she did not understand that Flynn had not sold her a typical variable life

insurance policy, but a “key man” policy. (Id. at ¶ 26.) “Key man” policies are typically sold to

companies to insure the lives of key business executives. (Id.) Generally, companies pay the

premiums on “key man” policies and are also the beneficiaries if the insured executive dies. (Id.)

Jones also asserts that Flynn misrepresented her income and assets on the application to ensure that

Jones’s application was approved. (Id. at ¶ 29.) She further asserts that there were additional “red

flags” that should have put a “reasonable issuer” on notice that the key man policy was unsuitable for

Jones. (Id. at ¶¶ 30, 31.) Jones alleges Defendants failed to investigate or conduct any such suitability

analysis before they issued Jones’s policy. (Id.) According to Jones, had Defendants investigated,

they would have realized that Jones was not a “key man” to Jax Enterprises, that Flynn falsely inflated

Jones’s income and assets, that Jones’s $54,000 annual income was insufficient to pay for the

$200,000 annual premiums, and that Flynn was in financial distress and therefore incentivized to sell

unsuitable securities to his clients. (Id. at ¶ 31.)

            b. Procedural History

        On February 18, 2020, Jones filed a Complaint against Defendants, asserting four claims: (1)

Defendants violated SEC Rule 10b-5; (2) Defendants violated the Ohio Consumer Sales Practices

Act; (3) negligence; and (4) unjust enrichment. (Doc. No. 1 at ¶¶ 46, 50, 51, 58, 60, 66.)




                                                       3
   Case: 1:20-cv-00356-PAB Doc #: 12 Filed: 08/19/20 4 of 9. PageID #: 98




       On April 2, 2020, Defendants moved to dismiss Jones’s claims under Fed. R. Civ. P. 12(b)(6),

or in the alternative, transfer the case to the Southern District of Ohio, pursuant to 28 U.S.C. §

1404(a). (Doc. No. 9 at PageID# 44.) In their brief, Defendants make several arguments as to why

Jones’s Complaint should be dismissed, or alternatively, why this case should be transferred to the

Southern District of Ohio. (Doc. No. 9-1 at PageID# 46.) Defendants argue that Jones’s four claims

are based on the assertion that they had a duty to determine whether the policy was suitable for Jones.

(Id. at PageID# 48.) According to Defendants, this duty is “the exclusive domain of the registered

representative and the broker-dealer,” or in this case, Flynn and Voya Financial Advisors. (Id.) Any

responsibility for determining a policy’s suitability rests with Flynn and Voya Financial, not

Defendants. (Id.) Jones filed a brief in opposition to Defendants’ Motions on April 22, 2020. (Doc.

No. 10.) Jones opposes the dismissal of her Complaint, as well as the transfer of this action. (Id.at

PageID# 68-69.) Jones also asserts that, should this Court dismiss her Complaint, the Court should

do so without prejudice to allow Jones to more precisely replead her Complaint. (Id. at PageID# 84.)

On May 5, 2020, Defendants filed a reply. (Doc. No. 11.)

       If the Court finds that venue is more appropriate in the Southern District of Ohio, the Court

need not consider the merits of Defendants’ Motion to Dismiss under Rule 12(b)(6). See, e.g.,

Meadors v. Cont’l Structural Plastics, Inc., No. 1:12–cv–1607, 2013 WL 11330933, at *2 (N.D. Ohio

Mar. 8, 2013); Ohio Learning Centers, LLC v. Sylvan Learning, Inc., No. 1:10–cv–1062, 2010 WL

2803042, at *1 (N.D. Ohio July 14, 2010); Audi AG v. Shokan Coachworks Inc., No. 04–70626, 2007

WL 522707, at *5 (E.D. Mich. Feb. 13, 2007). Therefore, the Court initially addresses Defendants’

Motion to Transfer Venue under 28 U.S.C. §1404(a).




                                                  4
   Case: 1:20-cv-00356-PAB Doc #: 12 Filed: 08/19/20 5 of 9. PageID #: 99




 II.    Motion to Transfer

            a. Standard of Review

        28 U.S.C. § 1404(a) permits district courts to transfer civil actions to any other district where

the actions may have been brought for the convenience of the parties or witnesses. Picker Int’l, Inc.

v. Travelers Indem. Co., 35 F. Supp. 2d 570, 572 (N.D. Ohio Dec. 7, 1998).

        When considering a motion brought under 28 U.S.C. § 1404(a), a district court evaluates

factors related to “the convenience of the parties and various public-interest considerations.” Atl.

Marine Constr. Co., Inc. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 62 (2013). “Factors

relating to the parties’ private interests include ‘relative ease of access to sources of proof; availability

of compulsory process for attendance of unwilling, and the cost of obtaining attendance of willing,

witnesses; possibility of view of premises, if view would be appropriate to the action; and all other

practical problems that make trial of a case easy, expeditious and inexpensive.’” Atl. Marine, 571

U.S. at 62 n.6 (quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)). Public-interest

factors include “the administrative difficulties flowing from court congestion; the local interest in

having localized controversies decided at home; [and] the interest in having the trial of a diversity

case in a forum that is at home with the law.” Id. Additionally, “[t]he Court must also give some

weight to the plaintiffs’ choice of forum.” Id. (citing Norwood v. Kirkpatrick, 349 U.S. 29, 32,

(1955)). However, “when the chosen forum is not the plaintiff’s residence, this choice is given less

consideration.” Cescato v. Anthem, Inc., No. 1:05–cv–2004, 2005 WL 3487974, at *2 (N.D. Ohio

Dec. 21, 2005) (citing Piper, 454 U.S. at 242; Travelers Casualty and Surety Co. v. Philadelphia

Reinsurance Corp., No. 301–cv–7058, 2001 WL 631328, at *4 (N.D. Ohio May 10, 2001)). The

party requesting the transfer “bears the burden of proof to show the factors weigh ‘strongly’ in favor


                                                     5
  Case: 1:20-cv-00356-PAB Doc #: 12 Filed: 08/19/20 6 of 9. PageID #: 100




of transfer.” Goodrich Corp. v. Winterthur Int’l Am. Ins. Co., No. 5:02–cv–367, 2002 WL 31833646,

at *6 (N.D. Ohio June 17, 2002) (quoting Picker Int’l, 35 F. Supp. 2d at 573). After weighing the

relevant private and public factors, the court must then “decide whether, on balance, a transfer would

serve ‘the convenience of parties and witnesses’ and otherwise promote ‘the interest of justice.’” Atl.

Marine, 571 U.S. at 62-63 (quoting 28 U.S.C. § 1404(a)).

           b. Analysis

       First, the Court notes that neither party disputes that the threshold requirement under § 1404(a)

is met: this case could have been brought in the Southern District, instead of the Northern District, of

Ohio. See Picker Int’l, 35 F. Supp. 2d at 572.

       Next, the Court balances several private and public interest factors to determine whether

transfer is appropriate here. These factors include the convenience of the parties, the convenience of

the witnesses, the location of operative facts, the ability to compel unwilling witnesses, the interests

of justice, ease of access to sources of proof, and the plaintiff’s choice of forum. See Means v. United

States Conference of Catholic Bishops, 836 F.3d 643, 651 (6th Cir. 2016).

       Several private interest factors—convenience of the parties, convenience of the witnesses, the

ability to compel unwilling witnesses, and ease of access to sources of proof—do not tilt in favor of

either party. First, the convenience of the parties is neutral. Jones, as a North Carolina resident, will

have to travel to Ohio, regardless of venue. Both Defendants’ principal places of business are in

Cincinnati, but travel between Cincinnati and Cleveland is not particularly onerous. See, e.g., Airgas

USA, LLC v. Pro2 Respiratory Servs., LLC, 1:16–CV–00491, 2016 WL 4408788, at *2 (N.D. Ohio

Aug. 19, 2016) (denying motion to transfer from Northern District of Ohio to Southern District of

Ohio, noting the burden on witnesses to travel from the Southern to Northern District was “minimal”).


                                                   6
    Case: 1:20-cv-00356-PAB Doc #: 12 Filed: 08/19/20 7 of 9. PageID #: 101




Second, the convenience of the witnesses does not weigh towards one party or the other. Most

witnesses will be within Defendants’ control, and, therefore, Defendants “will be able to compel their

presence in either forum.” Id. Third, should either party wish to call Flynn as a non-party witness,

he is neither a resident of the Northern nor Southern Districts of Ohio, and therefore beyond either

District’s subpoena power. Fourth, the ease of access to sources of proof does not tilt towards either

side, thanks to the ubiquity and ease of electronic document review and transfer. See, e.g., North Am.

Demolition Co. v. FMC Corp., No. 5:05–cv–0104, 2005 WL 1126747, at *3 (N.D. Ohio Apr. 28,

2005).

         One private interest factor, choice of forum, weighs slightly in Jones’s favor. However, this

factor does not weigh substantially in her favor because Jones is not a resident of the Northern District

of Ohio. Therefore, she does not receive the “substantial” deference enjoyed by plaintiffs who bring

actions in their home districts. Cescato, 2005 WL 3487974, at *2.

         However, public interest factors—the location of operative facts and the interests of justice—

weigh in Defendants’ favor. Interests of justice include “concern for judicial economy, the Court’s

familiarity with the governing law, the interest in resolving controversies locally, and the relative

congestion of the courts.” Bradburn v. Wal-Mart Stores, No. 1:12–cv–01095, 2012 WL 3138373, at

*2 (N.D. Ohio Aug. 1, 2012). Concern for judicial economy, familiarity with relevant state law, and

docket congestion 3 do not tilt in favor of either party. However, this dispute arose from Defendants’

alleged conduct in the Southern District. (Doc. No. 1 at ¶¶ 38-66.) All of the operative facts occurred

within either the Southern District of Ohio, the Western District of North Carolina, and/or the District



3
 Defendants note that the Northern District of Ohio’s docket appears to have at least 1000 more cases than the Southern
District’s docket. (Doc. No. 9-1 at PageID# 59.) As Jones points out, however, many of these cases relate to the ongoing
multidistrict opioid litigation. These cases do not impact docket congestion for the purposes of this transfer analysis.
                                                           7
  Case: 1:20-cv-00356-PAB Doc #: 12 Filed: 08/19/20 8 of 9. PageID #: 102




of South Carolina; there is no connection at all between the Northern District of Ohio and the alleged

conduct in this action. See North Am. Demolition Co., 2005 WL 1126747, at *3. This Court has

previously indicated a preference for “resolving controversies in their locale.” Central States,

Southeast & Southwest Areas Health & Welfare Fund v. Guarantee Trust Life Ins. Co., 8 F. Supp. 2d

1008, 1011 (N.D. Ohio 1998). Justice is better served if the Southern District, the locale where this

case “finds its center of gravity,” adjudicates the matter. North Am. Demolition Co., 2005 WL

1126747, at *3 (internal quotations omitted).

       Because Jones is not a resident of the Northern District of Ohio, her choice of forum is

afforded the same weight as the other factors. See Central States, 8 F. Supp. 2d at 1011. Accordingly,

weighing all factors together, the Court finds that they weigh in favor of transferring this action to

the Southern District of Ohio. See, e.g., Hamilton County Ohio v. Hotels.com, L.P., No. 1:10–cv–

668, 2011 WL 14369, at *3 (S.D. Ohio Jan. 3, 2011) (determining that while “the convenience factor

does not tip the balance in favor of a transfer,” transferring the matter from the plaintiffs’ chosen

forum of the Southern District of Ohio to the Northern District of Ohio was appropriate based solely

on the “interest of justice”); see also Bradburn, 2012 WL 3138373, at *2 (transferring matter from

Northern District of Ohio, where the plaintiff resided, to the Southern District of Ohio because the

“interest in resolving controversies locally does favor transfer to the Southern District”); North Am.

Demolition Co., 2005 WL 1126747, at *3 (transferring matter to the Western District of New York,

the locale in which the operative facts “wholly” occurred).

III.   Motion to Dismiss

       Because the Court has determined that the Southern District of Ohio is the more appropriate

venue, it declines to consider the merits of Defendants’ Motion to Dismiss under Rule 12(b)(6).


                                                  8
  Case: 1:20-cv-00356-PAB Doc #: 12 Filed: 08/19/20 9 of 9. PageID #: 103




IV.    Conclusion

       For all of the foregoing reasons, Defendants’ Motion to Transfer Venue is GRANTED. The

Court ORDERS this case transferred, pursuant to 28 U.S.C. § 1404(a), to the United States District

Court for the Southern District of Ohio, and declines to consider the merits of Defendants’ Motion to

Dismiss.

       IT IS SO ORDERED.




                                                      s/Pamela A. Barker
                                                     PAMELA A. BARKER
Date: August 19, 2020                                U. S. DISTRICT JUDGE




                                                 9
